Citation Nr: 1713127	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a genitourinary disability, to include an enlarged prostate, claimed as due to herbicide exposure. 

3.  Entitlement to service connection for a skin disability, claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the RO in Detroit, Michigan.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In October 2014, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The Board notes that the Veteran has appealed a June 2015 rating decision which denied entitlement to service connection for a disability manifested by memory loss, gastritis, irritable bowel syndrome, varicose veins, and a pulmonary embolism, all claimed as due to in-service herbicide exposure.  The record reflects that the Veteran is currently awaiting a hearing with a Veterans Law Judge in connection with these claims, and, therefore, these issues are not ready for adjudication. 

The issue of entitlement to service connection for bilateral hearing loss will be addressed below; the remaining issues will be addressed in the REMAND portion of the decision and are being remanded to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during service or within one year of separation.  Current bilateral hearing loss disability is unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, the Veteran filed his claim on a VA Form 21-526EZ for fully developed claims.  The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  See also M21-1, III.i.3.A.1.b.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, as noted in the Introduction, the Veteran's appeal was remanded for additional development in October 2014.  As relevant to the issue decided below, the Board's remand instructed the AOJ contact the Veteran and request that he authorize VA to obtain his private treatment records.  The AOJ was also instructed to obtain the Veteran's VA treatment records and schedule him for an examination to determine the etiology of his hearing loss disability. 

Upon review, the record reflects that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, the Veteran was provided with a new examination in September 2015 and his VA treatment records were associated with the claims file.  Although the Veteran was provided with the forms that would authorize VA to obtain his private treatment records, in a January 2015 letter, the Veteran indicated that the records are no longer available because the specialists he attended for hearing loss are no longer in business. 

In January 2017, the Veteran's representative argued that the September 2015 VA examination was inadequate because the examiner opined that the Veteran's hearing loss was less likely than not caused by events in service based on no significant hearing threshold shift in service.  See also a September 2016 VA Form 646.  Upon review, this argument mischaracterizes the examiner's opinion.  As discussed in detail below, the examiner's opinion is based on the audiometric findings recorded at the time of the Veteran's separation and the shape of his current audiogram as compared to the shape of the Veteran's hearing thresholds at the time of his separation from service.  Moreover, the examiner specifically addressed the "threshold shift" argument in a February 2016 addendum and noted that although a 1971 in-service exam "does show a temporary shift in hearing . . . it is not known whether this is from an ear infection, was, or misplacement of the headphones.  What we do know is that by separation, the hearing is normal again."  The examiner concluded that "without further data from 1971, knowing for sure what the temporary shift was from is only speculation." C.F. Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Upon review, the September 2015 VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2016).  

The Veteran was afforded a hearing with the undersigned Veterans Law Judge in April 2013.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 



III. Analysis

The record clearly indicates that the Veteran has a current disability and that he incurred an in-service injury.  For example, the Veteran was diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385 during a September 2015 VA examination.  In addition, the Board's prior October 2014 decision found that the Veteran's Military Occupational Specialty (MOS) of an Armor Reconnaissance Specialist was consistent with exposure to loud noises.  38 U.S.C. § 1154(a) (2014). 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed bilateral hearing loss and his in-service injury. 

By way of history, in October 2014, the Board found that a November 2011 VA audiological examination was inadequate because the report was internally inconsistent and failed to account for the Veteran's report of hearing loss beginning in the 1970s.  As a result, the Board remanded the Veteran's claim in order to obtain a new medical opinion.  The Veteran was provided with the additional examination in September 2015.

After a review of the claims file and a clinical examination, the September 2015 VA examiner stated that the Veteran's bilateral hearing loss was not caused by, or a result of, his active duty service.  The examiner explained that if the Veteran's current hearing loss was related to his active duty noise exposure, his separation examination would have documented hearing loss.  Instead, after reviewing the Veteran's service treatment records, the examiner stated that the Veteran "exited military service with normal hearing sensitivity as per his pure tone audiogram completed at separation." 

In support of her opinion, the examiner noted that the Institute of Medicine has stated that there is "insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure." She noted that the study recognized that although definitive studies have not been performed, "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed [onset of hearing loss will] occur."  As applied to the Veteran's claim, the examiner stated that "based on the objective evidence (audiograms), there is no evidence on which to conclude that this veteran's current hearing loss was caused by or a result of [his] military service, including noise exposure."

In addition to the rationale provided above, the VA examiner also observed that the Veteran's hearing loss is currently worse in the left ear than it is in the right ear and "this morphology, or shape to the hearing thresholds, was not present at separation." It was noted that there is "no sound medical basis to conclude that hazardous noise damaged a person's ears but that hearing loss and the shape of the hearing loss came on later.  The asymmetry was just not there at separation."

The examiner also reviewed the Veteran's statements regarding the history of his hearing loss, but stated that her opinion was governed by the evidence at hand, which included the medical principles described above.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2010) ("There is no reasons or bases requirement imposed on examiners.").  Based on this evidence, including the absence of hearing loss at separation and the shape of the Veteran's current audiogram being different than it was at separation, the September 2015 VA examiner concluded that there is less than a 50 percent probability that his current hearing loss disability is related to service. 

The only other opinion with respect to etiology is that of the Veteran.  While the Veteran is considered competent to testify to his observations, in this case, the specific, reasoned opinion of the VA audiologist who performed the 2015 VA examination is of greater probative weight than the more general assertions of the Veteran.  As was noted above, the examiner cited established medical principles and the multiple audiology test results documented in the claims file when forming her opinion. 

The Board recognizes that the Veteran has reported experiencing hearing loss since the 1970s.  See, e.g., a May 2011 VA treatment report.  Although the Veteran is considered competent to report his observations, the Board notes that he denied experiencing ear trouble in a self-report of medical history completed at the time of his separation from service and his discharge examination did not reveal any hearing loss.  The Board also recognizes that the record reflects that the Veteran is having memory problems as evidenced by a pending claim for a disability manifested by memory loss, and his prescription for Aricept and Donepezil, which the September 2015 VA examiner indicated are drugs for memory loss.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356 (May 15, 2014)].  Accordingly, to the extent the Veteran contends that he had hearing loss in service, the Board finds that contemporaneous service treatment records have greater probative value than his current statements.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). 

While the record reflects that the Veteran has been diagnosed with a hearing loss as defined by 38 C.F.R. § 3.385, hearing loss was not "noted" at service separation or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology. 

For the reasons and bases expressed above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hearing loss as the third Shedden element has not been met.  Hearing loss was also not manifest during service or within one year of separation.


ORDER

Service connection for bilateral hearing loss is denied. 



REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the October 2014 remand, the Board observed that the Veteran testified that he was involved in three incidents that resulted in exposure to herbicides while stationed in South Korea.  The first incident occurred while he was stationed in Camp Kaiser, which he states was 10 to 15 miles away from the Demilitarized Zone (DMZ).  He testified that he was at this base until it was closed down.  The second incident was when he made excursions while at Camp Kaiser to the DMZ which lasted from a month to a month-and-a-half.  He testified that the final incident occurred while he was stationed at Yeoju, South Korea, south of Seoul, where the herbicide was used around the perimeter of a "Herc" missile site, Delta Battery.  Accordingly, the October 2015 remand instructed the AOJ to send a request to the JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent while on active duty in accordance with M21-1 provisions.  

Upon review, the AOJ did not attempt to verify whether the Veteran was exposed to herbicides through the JSRRC.  Instead, the record contains an August 2015 screen-shot of an untitled database stating that there are no records of exposure to herbicides for the Veteran.  The Board also observes that after this screen-shot was associated with the claims file, a Deferred Rating Decision was added to the claims file which notes that the case was "Not-Ready-To-Rate" because there had been no attempt to verify the Veteran's exposure through the JSRRC. 

Because the Board's remand instructions have not been complied with, these issues must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the October 2014 Board remand also requested that the AOJ obtain opinions on the etiology of the Veteran's claimed genitourinary disability and his skin disability.  Although additional opinions were obtained, the Board finds that these opinions are inadequate for adjudication purposes. 

Specifically, with respect to the Veteran's claimed genitourinary disability, the Board noted that the Veteran testified during the April 2013 hearing that he was treated in service for bladder infections.  The Board also observed that although the Service Treatment Records (STRs) do not provide any documentation of bladder infections, the Veteran is competent to relate diagnoses that he received during service.  Following the Board's remand, in a December 2015 opinion, a VA examiner stated that there was no documentation in the STRs regarding, prostate, kidney, nor urinary/bladder condition and concluded that his current disabilities are "less likely as not related to/consequence of military service." The examiner did not, however, comment on the Veteran's credible reports of in-service bladder infections.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

With respect to the Veteran's claimed skin disability, in a September 2015 report, a VA examiner stated that the Veteran's "rosacea, atopic dermatitis, neurodermatitis, seborrheic dermatitis, seborrheic keratosis, purigo nodularis, folliculitis of [the] scalp, lichen simplex chronicus, and right scrotal cyst are less likely as not incurred or related to military service." While the examiner noted that the Veteran was diagnosed with thoracic acne during service, he failed to address whether any of the Veteran's current skin disabilities were related to this in-service diagnosis.

Accordingly, the remaining issues are REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed exposure to Agent Orange through the all appropriate sources, including the JSRRC, in accordance with current M21-1 provisions.  Specifically, the AOJ should send a request to the JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service with the following units, deployments, assignments, etc.:

(A)  HHTTRP 2nd Squadron 10th Calvary 7th Infantry Division USARPAC between May 1970 to June 1970, HHT 2nd Squadron 10 Calvary 7th Infantry Division USARPAC between June 1970 to October 1970, or the Battery D 4th Battalion (HERC) 44th Artillery between October 1970 to November 1970. 

(B)  Additionally, the Board requests that research be conducted to determine whether any of the Veteran's assignments would have placed him within the vicinity of the DMZ to include as a unit supporting those units listed in current M21-1 provisions.

(C) Further research should be provided on the use of herbicide within the vicinity of Camp Kaiser and in the vicinity of Yeoju, South Korea at a "Herc" missile site, Delta Battery, presumably when the Veteran was detached to Battery D 4th Battalion (HERC) 44th Artillery from October 1970 to November 1970.

2. After the first remand action has been completed, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a genitourinary disability, including benign prostatic hypertrophy with complications such as recurrent urinary/bladder infections and bladder outlet obstruction had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  For this opinion, the examiner should assume that the Veteran had recurrent bladder infections during service.  

In the event the record reflects that the Veteran was exposed to herbicides while on active duty, the examiner should also opine on whether any diagnosed genitourinary disability is the result of in-service exposure to herbicides. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board

3. After the first remand action has been completed, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed skin disability, including rosacea, atopic dermatitis, neurodermatitis, seborrheic dermatitis, seborrheic keratosis, purigo nodularis, folliculitis of the scalp, lichen simplex chronicus, and right scrotal cyst had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

The examiner should specifically comment whether any current skin disability is related to the Veteran's in-service diagnosis of acne.  

In the event the record reflects that the Veteran was exposed to herbicides while on active duty the examiner should also opine on whether any diagnosed skin disability is the result of in-service exposure to herbicides. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


